Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 01/29/2021 in which claims 1-17 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
The Claim limitations “means for… recited in claims 1-3, 7, 8, 10-11 and 16  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the claim limitations, applicant must identify any corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The rest of the dependent claims do not cure the deficiencies set forth above.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


       Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Black et. al., (US 2014/0123214), (hereinafter, Black) in view of Moldsvor et al., (US 2017/0272522), (hereinafter, Moldsvor). 
					
Regarding claims 1 and 10, Black discloses a method of verifying a connection between at least two user profiles by a handshake, each user profile being associated with a mobile device, and each mobile device having at least means for connecting to a data network and means for short-range direct broadcast communication with the other device(s) (= establishing and maintaining authenticated connection smart pen 110 and computing device 115 via network 120, see [0021, 0023 and 0041]), the method comprising the steps of:
 a first device receiving an input to initiate a handshake, and in response to the input, broadcasting by the short-range direct broadcast communication means of the (= in a discovery stage, an originating device, which may be either the device 115, device 110 or both, initiates the communication by transmitting request 400 for device information from the other device, see [0042]; whereby UDP packet would inherently include the identification of the sender),
 a second device broadcasting by the short-range direct broadcast communication means of the second device at least: an indication that a handshake has been initiated; and an identifier for a second user profile associated with the second device (= in a discovery stage, an originating device, which may be either the device 115, device 110 or both, initiates the communication by transmitting request 400 for device information from the other device, see [0042]; whereby UDP packet would inherently include the identification of the sender),
 the first device receiving the broadcast from the second device and the second device receiving the broadcast from the first device (= in a discovery stage, an originating device, which may be either the device 115, device 110 or both, initiates the communication by transmitting request 400 for device information from the other device, see [0042]; whereby UDP packet would inherently include the identification of the sender), and
 each device in response to receiving the relevant broadcast, outputting to a user associated with its respective user profile: an indication that the broadcast has been received; and information about the user profile associated with the other device
(= if a receiving device is connected to network 120 and receives the UDP packet, then the receiving device may respond by transmitting a response 405 addressing to the originating device, see [0042]),
 Page 2 of 7and each device in response to receiving an input of user confirmation that a handshake is to be completed (= after the initial request and response, both the originating device and receiving device can then determine whether to establish a connection with the other device; the determination step 410 involves displaying a user prompt, determining whether to accept or decline connection, see [0043]);
sending to an external server via the data network a record of a completed handshake, including at least the identifier associated with the first user profile and the identifier associated with the second user profile (= once in pairing mode and assuming that each devices 110, 115 approves the connection to the other device in step 410, both devices establish 415 a connection to each other via network 120; additionally, identification information is exchanged and verified, see [0046 and 0021]).
Black explicitly fails to disclose the claimed limitations of:
  “the external server, matching a record received from the first device with a record received from the second device, and on matching being achieved, determining that a connection between the first user profile and the second user profile has been verified”. 
However, Moldsvor, which is an analogous art, equivalently discloses the claimed limitations of: “the external server, matching a record received from the first device with a record received from the second device, and on matching being achieved, (= once both first and second signal are generated, devices 104 and 106 may transmit the respective signals to one or more network servers 102 for further analysis…, see [0028]; if correlations between the pairing sequences 110 are determined to be within acceptable threshold, the servers 102 may proceed to pair or confirm successful pairing between devices 104 and 106, see [0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Moldsvor with Black for the benefit of achieving a pairing communication system that includes is capable of efficiently and securely pairs embedded devices which may be much smaller in size and provided without user interfaces.

Regarding claims 2 and 11, as mentioned in claims 1 and 10, Black further discloses the method of verifying a connection in which the short-range direct broadcast communication means is a Bluetooth (RTM) radio (see, [0021]).  

Regarding claim 3, as mentioned in claim 1, Black further discloses the method of verifying a connection in which the second device receives an input to initiate the handshake, and in response to the input, initiates a broadcast by the short-range direct broadcast communication means (see, [0021 and 0042]).  

Regarding claims 4 and 12, as mentioned in claims 1 and 10, Black further discloses the method/system of verifying a connection in which the broadcast made by each device includes an indication as to whether the respective device currently has a connection to a data network (see, [0042 and 0046]).  

Regarding claim 5 and 13, as mentioned in claims 4 and 12, Black further discloses the method/system of verifying a connection in which the information about the user profile associated with the other device which is outputted by each device is dependent on whether or not both or all devices currently have a connection to a data network (see, [0042 and 0046]).  

Regarding claim 6 and 14, as mentioned in claims 5 and 13, Black further discloses the method/system of verifying a connection in which each device in response to receiving the respective broadcast(s) outputs a code which is a combination of components of the user profile identifiers associated with both or all devices, if at least one device currently does not have a connection to a data network (see, [0042 and 0046]).  

Regarding claim 7, as mentioned in claim 6, Black further discloses the method/system of verifying a connection in which each device uses the data network connection means to retrieve and display information about the user profile associated with the other device(s), if all devices currently have a connection to a data network (see, [0042 and 0046]).  
Regarding claim 15, as mentioned in claim 13, Black further discloses the system of verifying a connection , in which each mobile device is configured to retrieve via the data network connection and display information about the user profile associated with the other device(s), if all devices currently have a connection to a data network (see, [0042 and 0046]).  

 6.      Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Black and Moldsvor in view of Zhao et al., (US 2018/0288599), (hereinafter, Zhao). 

Regarding claims 8 and 16, as mentioned in claims 1 and 10, the combination of Black and Moldsvor explicitly fails to disclose the method/system of verifying a connection in which the direct broadcast communication means of each device provides an estimate of the range of a received broadcast, and each device is configured to ignore received broadcasts with an estimated range greater than a predetermined threshold.
	However, Zhao, which is an analogous art equivalently discloses the method/system of verifying a connection in which the direct broadcast communication means of each device provides an estimate of the range of a received broadcast, and each device is configured to ignore received broadcasts with an estimated range greater than a predetermined threshold (see, [0017, 0023 and 0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Zhao with 

Regarding claims 9 and 17, as mentioned in claims 8 and 16, the combination of Black and Moldsvor explicitly fails to disclose the method/system of verifying a connection in which the predetermined range threshold is 3 metres. 
	However, Zhao, which is an analogous art equivalently discloses the method/system of verifying a connection in which the predetermined range threshold is 3 metres (see, [0017, 0023 and 0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Zhao with Black and Moldsvor for the benefit of achieving a pairing communication system that includes an improvement method for initial device pairing prior to entering a location.


                                                   CONCLUSION 
7.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.
      a.  Sabur et al., (US 10,075,539) teaches pairing a voice-enabled device with a display device.
      b.   Harris et al., (US 2013/0185654) teaches systems and methods for mapping relevant personal connections.

 8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.